"It is common learning that a party obtaining a responsive answer to a question asked by himself has waived objection by the very asking." 5 Wig. Ev., (1st ed.), 14. If the rule has any exceptions, the case here is not within them.
Furthermore, although evidence that a party is or is not insured against the liability for which he is sued is incompetent, yet "The fact of insurance may incidentally and unavoidably appear." Piechuck v. Magusiak,82 N.H. 429, 431. The evidence therefore does not necessarily render the trial unfair. Emerson v. Cobb, 88 N.H. 199, *Page 379 
202. The plaintiff did not seek to have the evidence stricken out and the jury instructed to disregard it. If not estopped by eliciting the evidence, he cannot maintain that it constituted incurable error as matter of law.
Judgment on the verdict.